Title: To George Washington from Major General John Sullivan, 14 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Providence Septemr 14th 1778
          
          I was this morning Honoured with your Excellencys favor of the 12th Instant; The
            Directions in which I Shall Carefully Comply with & give Constant & the
            most Explicit Information of Every thing which may occur in this Department. I Inclose
            your Excellencey a piece of Intelligence Reced from General Heath this morning. There is a Rumor here that an Express is arrived at
            Boston Informing that the Enemy has Landed at Falmouth Casco Bay & Burnt the
            remaining part of the  Town. I have
            not been able to find out how it came or what party of the Enemy was Employd in this
            Laudable Business or Even how far the Report may be Relied on. General Gray with his
            Fleet has been gone from Bedford Several Days it is possible that he might have done it
            but he must have been favored with remarkable good winds. Lord Howes Fleet was a few
            Days agow Anchored under Block Island they are Cruising about Block Island Sound
            Constantly for what purpose I know not. A man has Arrived at this place (one Jacob
            Westcoat) who Governor Bowen Says is a man of great veracity he Says that he Sailed from the west Indias with an English
            Fleet of Merchantmen bound home—under Convoy That the vessel he was on was Cleared out
            for Hallifax That after parting from the Fleet & Coming upon this Coast They
            were brought to by a Privateer from New york The Captain was ordered on Board with his
            papers which being Examined the vessel was Suffered to proceed The Captain of the
            Privateer Informed the Captain of the merchantman That the Enemy was going to Evacuate
            New york & bring all their Land and Naval Force against Boston to possess
            themselves of That Town and Destroy the French Fleet—I make no Doubt of the Captain of
            the Privateer having given this Information but how far his Authority is to be Relied on
            your Excellencey will Determine This is all the Information I have in this Department I
            Shall write your Excellencey Every Day in future—The Arms are all taken out of the hands
            of the Militia And Shall be forwarded to Springfield with all possible Dispatch I have
            the honor to be Dear General with the greatest Respect your Excellenceys most obedt
            Servt
          
            Jno. Sullivan
          
        